                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

JESSICA A. GIBSON,                         )
                                           )
                        Plaintiff,         )
                                           )
                   v.                      )   No. 1:17-cv-01212-JPH-TAB
                                           )
INDIANA STATE PERSONNEL                    )
DEPARTMENT,                                )
JON DARROW                                 )
   a/k/a DENNY,                            )
JOHN F. BAYSE,                             )
MATTHEW A. BROWN,                          )
BRUCE BAXTER,                              )
BRUCE LEMMON,                              )
                                           )
                        Defendants.        )

            ORDER GRANTING IN PART AND DENYING IN PART
                 DEFENDANTS’ MOTION TO DISMISS

      Plaintiff Jessica Gibson brought this lawsuit alleging interference with

her FMLA rights and wrongful termination of her employment. Defendants

have filed a motion for partial dismissal under Federal Rule of Civil Procedure

12(b)(6). Dkt. [53]. For the reasons that follow, that motion is GRANTED in

part and DENIED in part.

                                       I.
                         Factual and Procedural History

      Because Defendants have moved for dismissal under Rule 12(b)(6), the

Court “accept[s] the well-pleaded facts in the complaint as true.” McCauley v.

City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011).

      Plaintiff began working as a human resources director for the Indiana

State Personnel Department (“ISPD”) in February 2015. Dkt. 47 at 3 ¶ 18.
                                       1
Later that year, she became a foster parent to three children and her parents

moved into her home because of her stepfather’s serious health condition. Dkt.

47 at 3 ¶¶ 19–21. Those family developments became a source of frustration

and affected Plaintiff’s mental and physical health. Dkt. 47 at 3–4 ¶¶ 23–24.

      Plaintiff began to talk to her supervisors and coworkers about these

frustrations and their effects on her health—and she told her supervisor,

Defendant John Bayse, that she needed time off. Dkt. 47 at 3–5, 7 ¶¶ 23, 28–

29, 34–35. Finally, in April 2016, she informed Defendant Bayse that she

would be taking FMLA leave. Dkt. 47 at 9 ¶ 42.

      That FMLA leave began on April 18, 2016 and ran through May 23,

2016. Dkt. 47 at 9 ¶ 43. When Plaintiff returned to work on May 23, her

employment was terminated. Dkt. 47 at 10 ¶ 46. Initially, Plaintiff was told

only that the termination was due to broken trust. Dkt. 47 at 10 ¶ 46. Later,

as she worked through an unemployment claim, ISPD told her that she had

“been racist toward one of her subordinate employees” and had violated policy.

Dkt. 47 at 11–12 ¶ 50.

      Believing that she had been discriminated against, Plaintiff obtained a

right to sue letter from the EEOC in February 2017. Dkt. 47 at 2 ¶ 10. She

then filed her first complaint pro se in this Court in April 2017, alleging that

Defendants discriminated and retaliated against her in violation of The

Americans with Disabilities Act (“ADA”), The Rehabilitation Act, The Family

Medical Leave Act (“FMLA”), Title VII of the Civil Rights Act of 1964, and 42

U.S.C. section 1983. Dkt. 1. Defendants moved to dismiss for failure to state


                                         2
a claim, dkt. 10, and Plaintiff responded with an amended complaint, dkt. 18.

Defendants again moved to dismiss for failure to state a claim. Dkt. 19. The

Court granted that motion in part and denied it in part. Dkt. 31.

      Following that partial dismissal, Plaintiff filed a second amended

complaint, dkt. 47, alleging: (1) FMLA interference and retaliation claims, dkt.

47 at 15–16; (2) an ADA claim, dkt. 47 at 16–17; (3) a 42 U.S.C. section 1983

claim, dkt. 47 at 24–25; (4) a Title VII claim, dkt. 47 at 24–25; and (5) an

Indiana Code Title 22 claim, dkt. 47 at 25–26. That complaint names six

defendants—ISPD and five individuals—and seeks multiple forms of relief.

Dkt. 47 at 26.

      Defendants have filed a motion for partial dismissal of the second

amended complaint for failure to state a claim, dkt. 53, which the Court now

grants in part and denies in part.

                                        II.
                                  Legal Standard

      Defendants may move under Federal Rule of Civil Procedure 12(b)(6) to

dismiss claims for “failure to state a claim upon which relief may be granted.”

Fed. R. Civ. Pro. 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, a

complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

facially plausible claim is one that allows “the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.



                                          3
      When ruling on a 12(b)(6) motion, the court will “accept the well-pleaded

facts in the complaint as true,” but will not defer to “legal conclusions and

conclusory allegations merely reciting the elements of the claim.” McCauley v.

City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011).

                                        III.
                                    Discussion

      Defendants’ motion to dismiss raises four arguments: (1) Plaintiff’s FMLA

interference and retaliation claims should be dismissed as to all defendants; (2)

Plaintiff’s Title VII and ADA claims should be dismissed as to the individual

defendants; (3) Plaintiff’s Indiana-law claim under Indiana Code Title 22 should

be dismissed in its entirety; and (4) certain claims for punitive and emotional

damages should be dismissed because they are not available under the

respective statutes.

      The Court addresses each argument in turn.

                                     A.
                           FMLA interference claim

      “The FMLA makes it unlawful for an employer to interfere with an

employee’s attempts to exercise any FMLA rights.” Burnett v. LFW Inc., 472

F.3d 471, 477 (7th Cir. 2006) (citing 29 U.S.C. § 2615(a)(1)). To prevail on an

FMLA interference claim, the employee must show: “(1) she was eligible for the

FMLA’s protections, (2) her employer was covered by the FMLA, (3) she was

entitled to take leave under the FMLA, (4) she provided sufficient notice of her

intent to take leave, and (5) her employer denied her FMLA benefits to which




                                        4
she was entitled.” Goelzer v. Sheyboygan Cty., Wis., 604 F.3d 987, 993 (7th

Cir. 2010).

      Defendants argue that Plaintiff’s second amended complaint fails to

allege the fourth element: that she provided sufficient notice of her intent to

take FMLA leave. Dkt. 54 at 3–5. To provide sufficient notice, an employee

must provide enough information to tell the employer that the FMLA may

apply. Burnett, 472 F.3d at 478–79. This requirement is “not onerous” and the

employee “need not expressly mention the FMLA.” Id.; see Collins v. NTN-

Bower Corp., 272 F.3d 1006, 1008 (7th Cir. 2001) (“[F]irms should be able to

figure out for themselves the legal rules governing leave, once they know that a

serious medical condition or family situation is ongoing . . . .”).

      As to Defendant Bayse, Plaintiff alleges that she told him about her

family situations, dkt. 47 at 4 ¶¶ 25–26, and her own health challenges,

including “that she wasn’t feeling well, that she was under a doctor’s care and

that she hadn’t been sleeping,” dkt. 47 at 3 ¶ 23; that she was stressed and

depressed and needed to take vacation time off, dkt. 47 at 3–5 ¶¶ 23, 28; that

she could not wait for time off, dkt. 47 at 5 ¶ 29; and “that she was going to be

admitted to the St. Vincent Stress Center’s intensive outpatient program,” dkt.

47 at 8 ¶ 40.

      These statements were sufficient to alert Defendant Bayse—and thus

ISPD—to both the seriousness of her condition and her need for leave, which is

enough to provide sufficient FMLA notice. See Pagel v. TIN Inc., 695 F.3d 622,




                                         5
628 (7th Cir. 2012); Burnett, 472 F.3d at 480; see also Nicholson v. Pulte Homes

Corp., 690 F.3d 819, 826 (7th Cir. 2012).

      Defendants argue that those allegations are insufficient because Plaintiff,

as a human resources director, should have made a specific FMLA leave

request. While the context of an employee’s comments is relevant, Defendants

cite no authority showing that an employee’s position in HR imposes a

heightened notice standard. The law is clear that to provide notice sufficient to

trigger an employer’s obligation under the FMLA, the employee does not have to

expressly mention the FMLA or make an FMLA-specific request. See, e.g.,

Pagel, 695 F.3d at 628; Burnett, 472 F.3d at 478–79.

      Defendants also argue that Plaintiff’s claim against ISPD should be

dismissed as duplicative of her claims against the individual defendants. Dkt.

54 at 6–7. This argument fails because Plaintiff is suing the individual

defendants in their individual—not official—capacities. Dkt. 47 at 1 ¶ 2, 15 ¶

67; dkt. 31 at 5–7; see generally Eppinger v. Caterpillar Inc., 682 Fed. App’x

479, 481 (7th Cir. 2017); Plaxico v. Cty. of Cook, No. 10 C 272, 2010 WL

3171495 (N.D. Ill. Aug. 11, 2010). Individual-capacity suits are not redundant

with claims against a government employer because only official-capacity suits

“are deemed suits against the states themselves.” Luder v. Endicott, 253 F.3d

1020, 1024 (7th Cir. 2001); see also Rasic v. City of Northlake, 563 F. Supp. 2d

885, 892 n.5 (N.D. Ill. 2008); Alcazar-Anselmo v. City of Chi., No. 07 C 5246,

2008 WL 1805380, at *2 (N.D. Ill. Apr. 18, 2008).




                                        6
      Plaintiff next alleges that she told Defendants Baxter and Brown “about

the placement of foster children in her home and the extenuating

circumstances around them,” and that these Defendants “were also aware of

her stepfather’s serious health condition.” Dkt. 47 at 10 ¶ 47. But she does

not allege that she made statements to them like those she made to Defendant

Bayse about her own health issues and need for leave. See dkt. 47 at 3–8 ¶¶

23, 25–26, 28–29, 40. Plaintiff also admits in her response brief that she “did

not ask”—and “would not have directly asked”—“either Defendants Baxter or

Brown for time off or provide them with notice that she was requesting leave.”

Dkt. 72 at 4.

      While the information that Plaintiff provided to Defendants Baxter and

Brown alerted them to the seriousness of her family situations, it did not

provide “notice that [Plaintiff] needed medical leave.” Nicholson, 690 F.3d at

827. Indeed, because Plaintiff only told these Defendants about the children in

her home and about her stepfather, “the need for FMLA leave was not as

obvious” as it would have been if the medical needs were Plaintiff’s own. Id.

Plaintiff’s second amended complaint also contains no allegation that these

Defendants “did anything to deny or otherwise interfere with [Plaintiff’s] right to

FMLS benefits.” Id. To the contrary, Defendant Baxter “even asked Plaintiff [if]

she was doing [all right] because of these issues,” dkt. 47 at 10 ¶ 47. Plaintiff

has therefore not alleged that these Defendants had sufficient notice. See

Nicholson, 690 F.3d at 827 (finding insufficient notice that the employee needed




                                        7
time off given no pattern of communication about health concerns and no

current leave requests).

      The same conclusion holds for Defendants Darrow and Lemmon,

because Plaintiff does not allege any statements to these defendants like those

she made to Defendant Bayse about her health issues and need for leave. See

dkt. 47 at 3–8 ¶¶ 23, 25–26, 28–29, 40. In fact, she admits in her response

brief that she “did not allege that she requested leave ‘in any way’ from

Defendants Lemmon or Darrow.” Dkt. 72 at 3; see Nicholson, 690 F.3d at 827.

      Plaintiff’s FMLA interference claim is thus dismissed as to Defendants

Baxter, Brown, Darrow, and Lemmon, but will proceed against Defendants

ISPD and Bayse.

                                     B.
                            FMLA retaliation claim

      The FMLA “also forbids an employer from retaliating against an employee

who exercises FMLA rights.” Burnett, 472 F.3d at 477 (citing 29 U.S.C. §

2615). “A retaliation claim requires proof of discriminatory or retaliatory

intent, which can be established directly or indirectly. Under the direct method

of proof, the plaintiff must have sufficient evidence, direct or circumstantial,

that her employer intended to punish her for requesting or taking FMLA leave.”

Nicholson, 690 F.3d at 828 (citations omitted).

      A direct retaliation claim can be alleged though “a convincing mosaic of

circumstantial evidence,” which “may include suspicious timing, ambiguous

statements from which a retaliatory intent can be drawn, evidence of similar

employees being treated differently, or evidence that the employer offered a
                                         8
pretextual reason for the termination.” Pagel, 695 F.3d at 631. Plaintiff’s

second amended complaint alleges a retaliation claim under at least this direct

method—which is enough to avoid dismissal for failure to state a claim.

      For suspicious timing, Defendant Darrow, with Defendant Bayse present,

told Plaintiff on May 23, 2016—the same day she returned from FMLA leave—

that she was being terminated. Dkt. 47 at 10 ¶ 46. That timing “is suspicious,

of course.” Tibbs v. Admin. Office of the Ill. Courts, 860 F.3d 502, 505 (7th Cir.

2017).

      For ambiguous statements, Plaintiff was told in response to her health

and family concerns that it was not a good time for her to take time off. Dkt.

47 at 3, 5 ¶¶ 23, 29. Then, when she told Defendant Bayse that she would be

taking FMLA leave, “he hung his head down and said ‘uhh…..ok’ and asked

when it was supposed to start.” Dkt. 47 at 9 ¶ 42. Those ambiguously

unsupportive statements can support Plaintiff’s retaliation claim since

“employers have taught their supervisory employees not to put discriminatory

beliefs or attitudes into words.” Troupe v. May Dept. Stores, 20 F.3d 734, 736

(7th Cir. 1994); see also Goelzer, 604 F.3d at 997 (denying summary judgment

on an FMLA retaliation claim in part because of negative comments about a

plaintiff’s FMLA use).

      For evidence of a pretextual reason for the termination, when Plaintiff

was terminated, Defendants Darrow and Bayse refused to give a reason—even

when pressed—except that she had broken ISPD’s trust. Dkt. 47 at 10 ¶ 46.

This lack of an explanation can tend to prove that the “proffered reasons are


                                         9
factually baseless, were not the actual motivation for the discharge in question,

or were insufficient to motivate the discharge.” Tank v. T-Mobile USA, Inc., 758

F.3d 800, 808 (7th Cir. 2014); see King v. Preferred Tech. Grp., 166 F.3d 887,

894 (7th Cir. 1999) (finding evidence of retaliation when the employer noted

missing doctor’s slips but never told the plaintiff which slips were missing so

they could be provided).

      Also, Plaintiff was told after her termination that it was because she had

been racist toward a subordinate and “had violated a policy.” Dkt. 47 at 11–12

¶ 50. But she had never before been given that reason. Dkt. 47 at 12 ¶ 52.

That shifting explanation “could demonstrate that [the] explanation for her

termination was, at a minimum, disingenuous.” King, 166 F.3d at 894.

Plaintiff also alleges that ISPD failed to follow the policy’s requirement that

ISPD investigate and inform Plaintiff of the investigation. Dkt. 47 at 13 ¶ 54;

see Lewis v. Sch. Dist. #70, 523 F.3d 730, 743 (7th Cir. 2008) (noting that an

employer’s “fail[ure] to follow its own procedures . . . could suggest a

discriminatory motivation”).

      Finally, for similar employees being treated differently, Plaintiff alleges

that a “non-disabled HR Director with the same reporting structure in a similar

role” was accused of violating the same ISPD policy but did not receive any

discipline. Dkt. 47 at 13 ¶ 55. Plaintiff has thus alleged that another human

resources director “did not take leave and was not terminated for” the same

policy reason. Cracco v. Vitran Exp., Inc., 559 F.3d 625, 635 (7th Cir. 2009);

see Eaton v. Ind. Dept. of Corr., 657 F.3d 551, 556 (7th Cir. 2011).


                                        10
      These allegations, “none conclusive in itself but together composing a

convincing mosaic,” Hasham v. Cal. State Bd. of Equalization, 200 F.3d 1035,

1044 (7th Cir. 2000), are enough to prevent dismissal of the retaliation claim

against ISPD.

      Defendants argue again that the claim against ISPD should be dismissed

as duplicative of those against the individual defendants. But, as explained

above, Plaintiff is suing the individual defendants in their individual capacities,

and only official-capacity suits “are deemed suits against the states

themselves.” Luder v. Endicott, 253 F.3d 1020, 1024 (7th Cir. 2001).

      Defendants further argue that the individual defendants should be

dismissed because Plaintiff has not alleged a causal connection between FMLA

retaliation and the individual defendants. Dkt. 54 at 6. The Seventh Circuit

recently recognized that the FMLA allows claims against individuals, see

Eppinger, 682 Fed. App’x at 481, but has not clarified what level of

responsibility is required for a claim to proceed against an individual. Here,

the Court need not fill that gap because Plaintiff has alleged a high level of

responsibility—deciding and planning her termination—with respect to some

individual defendants, but virtually none with respect to others.

      Plaintiff claims that Defendant Lemmon knew she was on FMLA leave,

yet “requested Plaintiff’s removal” and “began telling his leadership team” that

she was “out.” Dkt. 47 at 9–10 ¶ 45. She also alleges that after that request,

Defendants Darrow and Bayse contacted the Employee Relations Department

to plan the termination. Dkt. 47 at 10 ¶ 46. Then, Defendant Bayse called her


                                        11
to a meeting at which Defendant Darrow told her “that they were going to

remove her”—and they both “refused to discuss the details.” Dkt. 47 at 10 ¶

46. Those claims are enough at this pleading stage to avoid dismissal, because

they allege decision-making and planning about Plaintiff’s termination, which

she alleges was based on her FMLA leave. See 29 U.S.C. § 2611(4)(A) (defining

“employer” to include “any person who acts, directly or indirectly, in the

interest of an employer to any of the employees of such employer”); Hansen v.

Cent. Mgmt. Servs., No. 17-cv-3256, 2018 WL 2944145, at *5 (C.D. Ill. June 12,

2018),

      Plaintiff’s allegations are not enough, however, against Defendants

Baxter and Brown. Plaintiff alleges that “there was no way . . . [Defendants

Baxter and Brown] would not have looked into the reasons she was on leave to

determine the exposure to the state related to the termination of her

employment.” Dkt. 47 at 10–11 ¶ 48. She also alleges that these Defendants

“did nothing to intervene or stop” the termination, but she admits that they

recommended that she not be terminated. Dkt. 47 at 10–11 ¶ 48. These

speculative claims do not allege that these Defendants had responsibility for or

authority over the termination, so they are insufficient to state a claim. See

Langenbach v. Wal-Mart Stores, Inc., 761 F.3d 792, 800 (7th Cir. 2014);

Hansen, 2018 WL 2944145, at *5.

      Plaintiff argues for the first time in her response brief that Defendants

Baxter and Brown are “decision makers responsible for terminating [her]

employment” and “failed to overturn the termination of [her] employment”


                                        12
during their later review. Dkt. 72 at 6. But her second amended complaint

does not contain these allegations, so they cannot change the result. Pirelli

Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen Co., 631 F.3d 436,

448 (7th Cir. 2011) (recognizing that plaintiffs may not amend complaints in

response briefs).

      Plaintiff’s FMLA retaliation claim is thus dismissed as to Defendants

Baxter and Brown, but will proceed against Defendants ISPD, Lemmon,

Darrow, and Bayse.

                                     C.
           ADA and Title VII claims against individual defendants

      Defendants argue that Plaintiff’s ADA and Title VII claims should be

dismissed against the individual defendants as outside the scope of her EEOC

charge. Dkt. 54 at 7–8. In response, Plaintiff relies on an exception that

applies when unnamed parties have “adequate notice of the charge” and have

“been given the opportunity to participate in conciliation proceedings aimed at

voluntary compliance,” Alam v. Miller Brewing Co., 709 F.3d 662, 666 (7th Cir.

2013). Dkt. 72 at 7–8.

      The Court has already addressed this issue in an order on Defendants’

previous motion to dismiss. Dkt. 31 at 3–5, 9. There, the Court held that (1)

the EEOC charge covered only Defendant Bayse, so the other individual

defendants “must be dismissed,” and (2) all individual defendants must be

dismissed “because they do not meet the definition of an ‘employer’” under Title

VII and the ADA. Dkt. 31 at 3–4, 9 (citing Alam, 709 F.3d at 666; Williams v.



                                       13
Banning, 72 F.3d 552, 555 (7th Cir. 1995); E.E.O.C. v. AIC Sec. Investigations,

Ltd, 55 F.3d 1276, 1282 (7th Cir. 1995); Stanek v. St. Charles Cmty. Unit Sch.

Dist. No. 303, 783 F.3d 634, 644 (7th Cir. 2015)).

      That previous dismissal of these counts as to all individual defendants

was a legal holding with no factual exceptions, so nothing in Plaintiff’s second

amended complaint can change the conclusion. See Mendenhall v. Mueller

Streamline Co., 419 F.3d 686, 691 (7th Cir. 2005). To the extent the second

amended complaint raises ADA and Title VII claims against any individual

defendants, they are again dismissed. See id.

                                      D.
                          Indiana Code Title 22 claim

      Defendants also moved to dismiss Plaintiff’s allegation of illegal paycheck

withholdings under Indiana Code Title 22, dkt. 47 at 25–26 ¶¶ 112–118. The

Court recently required Plaintiff to file a jurisdictional statement because her

second amended complaint did not allege subject matter jurisdiction over this

claim. Dkt. 84; Hukic v. Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009).

Plaintiff responded that the Court has federal question jurisdiction under 42

U.S.C. section 1331 and 26 U.S.C. section 164. Dkt. 85.

      This claim raises only a state-law issue under Indiana Code Title 22,

without citing a federal cause of action. While Plaintiff appears to argue that

state paycheck withholdings may affect federal taxes under 26 U.S.C. section

164, she points to no cause of action or substantial question of federal law in

that statute. See Minor v. Prudential Securities, Inc., 94 F.3d 1103, 1105 (7th



                                        14
Cir. 1996) (“[F]ederal question jurisdiction arises only when the complaint

standing alone ‘established either that federal law creates the cause of action or

that the plaintiff’s right to relief necessarily depends on resolution of a

substantial question of federal law.’”). Nor can supplemental jurisdiction apply

here because this state-law claim does not share “a common nucleus of

operative fact” with her federal law claims, which allege wrongful termination.

Dkt. 84 at 1–2 (collecting cases). Plaintiff’s wage claim based on an Indiana

statute is only related to Plaintiff’s federal-law claims through the “general

employer-employer relationship between the parties,” which “is not usually

enough to establish jurisdiction.” Id.

      The Court therefore dismisses Plaintiff’s Indiana Code Title 22 claim for

lack of subject matter jurisdiction, “without prejudice to refiling in state court.”

Kay v. Bd. of Educ. of City of Chi., 547 F.3d 736, 739 (7th Cir. 2008).

                                      E.
         Plaintiff’s claims seeking punitive and emotional damages

      Defendants also seek dismissal of (1) Plaintiff’s Title VII claim to the

extent it seeks punitive damages against a government agency, (2) Plaintiff’s

ADA and Rehabilitation Act claims to the extent they seek punitive damages,

and (3) Plaintiff’s FMLA claims to the extent they seek emotional or punitive

damages. Dkt. 54 at 9–10. Plaintiff responds that she is not requesting any of

those types of relief. Dkt. 72 at 9.

      Based on this agreement, the Court grants Defendants’ motion to

dismiss on these three points.



                                         15
                                     IV.
                                  Conclusion

     Defendants’ motion for partial dismissal for failure to state a claim, dkt.

[53], is GRANTED in part and DENIED in part:

     •   Plaintiff’s FMLA interference claim IS DISMISSED as to Defendants

         Baxter, Brown, Darrow, and Lemmon.

     •   Plaintiff’s FMLA retaliation claim IS DISMISSED as to Defendants

         Baxter and Brown.

     •   Plaintiff’s ADA and Title VII claims ARE DISMISSED to the extent

         they are against any of the individual defendants.

     •   Plaintiff’s Indiana Code Title 22 claim IS DISMISSED for lack of

         subject matter jurisdiction.

     •   Plaintiff’s Title VII claim IS DISMISSED to the extent it seeks punitive

         damages against a government agency; Plaintiff’s ADA and

         Rehabilitation Act claims ARE DISMISSED to the extent they seek

         punitive damages; and Plaintiff’s FMLA claims ARE DISMISSED to

         the extent they seek emotional or punitive damages.

     •   Defendants’ motion to dismiss is otherwise DENIED.

Defendants SHALL RESPOND to the remaining claims in Plaintiff’s second

amended complaint within fourteen days of this order. Dkt. 57.

SO ORDERED.
Date: 3/8/2019




                                        16
Distribution:

JESSICA A. GIBSON
514 Americas Way PMB 9091
Box Elder, SD 57719

David C. Dickmeyer
INDIANA ATTORNEY GENERAL
David.Dickmeyer@atg.in.gov

Elizabeth Marie Littlejohn
INDIANA ATTORNEY GENERAL
elizabeth.littlejohn@atg.in.gov

Rebecca L. Loeffler
INDIANA ATTORNEY GENERAL
rebecca.loeffler@atg.in.gov




                                  17
